United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-3401
                       ___________________________

                               Samuel Lewis Taylor

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Ronda Pash, Warden; Paul Drake, Function Unit Manager; Cyndi Prudden, MO
DOC Deputy Division Director; Todd Issleib, Grievance Officer; Larry Williams,
 Classification Caseworker Manager; Vincent Negus, Classification Caseworker
Assistant I; CO I Mike Laytham, (listed as Thomas Laytham on complaint); Julie
 Whitsell, Dekalb County Circuit Court Clerk; CO I Harold W. Kelley, (listed as
Kelly on complaint); Best, Correctional Officer I; Young, Correctional Officer I;
 Camden Atkinson, Classification Caseworker Manager II; Martin, Correctional
  Officer I; Eldredge, Correctional Officer I; Lamanno, Dr.; Sanchez, Dr.; Terry
Page, Assistant Warden; Corbin, Correctional Officer I; Mandy Pettigrew, (listed
  as M Pedigrew on complaint); Schmieg, Correctional Officer I; David Baker,
       (listed as Baker on complaint); Staci Smith, Function Unit Manager

                     lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Western District of Missouri - St. Joseph
                                ____________

                         Submitted: November 6, 2018
                            Filed: January 25, 2019
                                 [Unpublished]
                                ____________
Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Missouri prisoner Samuel Taylor, while confined at Crossroads Correctional
Center, filed a 42 U.S.C. § 1983 complaint against prison officials, dentists, and a
court official, claiming that defendants delayed necessary dental treatment, deprived
him of property, denied him a premium-pay prison job, issued false disciplinary
charges with no meaningful hearing, denied him court access, and exposed him to
unsanitary conditions, all in retaliation for his redress of grievances, and all as part
of a conspiracy. The district court1 dismissed some claims before service of process
and granted defendants’ motions for summary judgment as to the remaining claims.
Following careful de novo review of the record and Taylor’s arguments on appeal,
we affirm the district court’s challenged rulings for the reasons stated in its orders.
We also find no abuse of discretion in the district court’s ruling on Taylor’s motion
to compel. The judgment is affirmed. See 8th Cir. Rule 47B.
                        ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                          -2-